UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1431


DEBRA BASS,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:16-cv-00033-JLK-RSB)


Submitted: September 29, 2017                                 Decided: October 13, 2017


Before KING and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark T. Williams, WILLIAMS, MORRISON, LIGHT AND MOREAU, Danville,
Virginia, for Appellant. Cathleen Kailani Memmer, Victor S. Skaff, III, GLENN
ROBINSON & CATHEY PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Debra Bass appeals the district court’s order granting summary judgment in favor

of Wal-Mart Stores, Inc., in her personal injury action. “[W]e review de novo the district

court’s order granting summary judgment.” Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015). “A district court ‘shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.’” Id. at 568 (quoting Fed. R. Civ. P. 56(a)).

“A dispute is genuine if a reasonable jury could return a verdict for the nonmoving

party.” Id. (internal quotation marks omitted). In determining whether a genuine issue of

material fact exists, “we view the facts and all justifiable inferences arising therefrom in

the light most favorable to . . . the nonmoving party.” Id. at 565 n.1 (internal quotation

marks omitted). However, “the nonmoving party must rely on more than conclusory

allegations, mere speculation, the building of one inference upon another, or the mere

existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013).

         We have thoroughly reviewed the parties’ briefs and the materials in the joint

appendix and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Bass v. Wal-Mart Stores, Inc., No. 4:16-cv-00033-JLK-RSB (W.D. Va.

Mar. 9, 2017).




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          3